DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure.
The language should be clear and concise and should not repeat information given in the title. It should avoid using phrases which can be implied, such as, “The disclosure concerns,” “The disclosure defined by this invention,” “The disclosure describes,” etc.  In addition, the form and legal phraseology often used in patent claims, such as “means” and “said,” should be avoided.
The abstract of the disclosure is objected to because line 1 which reads "The invention provides" uses implied language.  Correction is required.  See MPEP § 608.01(b).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the side of the motor base" in lines 8-9.  There is insufficient antecedent basis for this limitation in the claim. The motor base, as disclosed, does not comprise an air outlet along the entire peripheral edge of the motor base, therefore the Applicant must amend this portion of the claim to read --a side of the motor base--.
By virtue of their dependence on claim 1, this basis of rejection also applies to dependent claims 2-10.
Claim 11 recites the limitation "the side of the motor base" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The motor base, as disclosed, does not comprise an air outlet along the entire peripheral edge of the motor base, therefore the Applicant must amend this portion of the claim to read --a side of the motor base--.
By virtue of their dependence on claim 11, this basis of rejection also applies to dependent claims 12-17.
Claim 7 recites the limitation "the protruding ribs" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this portion of the claim should read –the protruding rib--.
By virtue of their dependence on claim 7, this basis of rejection also applies to dependent claims 8-10.
Claim 14 recites the limitation "the protruding ribs" in line 5.  There is insufficient antecedent basis for this limitation in the claim. The Examiner believes this portion of the claim should read –the protruding rib--.
By virtue of their dependence on claim 14, this basis of rejection also applies to dependent claims 15-17.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1,4,11,13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka et al. (US 20160338266 A1) in view of Fuji et al. (US 20010052733 A1).

Regarding independent claim 1, Yamaoka at Fig. 2 teaches a lawn mower (100), which comprises: a main body (10), the main body comprising a mounting shell (11) recessed with a mounting groove (13); and a power head (40) mounted on the main body; wherein the power head comprises a motor assembly (Fig. 11) received in the mounting groove and a housing assembly (Fig. 7-8) covering the motor assembly, the motor assembly comprising a motor base (434) assembled with the mounting shell and a motor (41) fixed on the motor base. Yamaoka does not explicitly detail the structure of the motor base. Fuji teaches a motor assembly that includes a water draining portion for protecting the motor components during washing of the device, while also effectively reducing leakage of cooling air through the water draining portion. Fuji at Fig. 1 teaches a motor base (19), the bottom of the motor base being sealed and the side of the motor base being provided with an air outlet (formed by guide ribs 41a-41c) and a waterproof rib (37) protruding from the air outlet for partial shielding (Para. [0038]), an installation bottom surface of the housing assembly corresponding to the air outlet at least partially overlapping the waterproof rib in an up and down direction (Fig. 1 shows the installation bottom surface (40a) of housing assembly (1) and waterproof rib partially overlapping in up and down direction). Yamaoka at Para. [0064] recognizes the importance of designing a mower housing that protects the internal motor components from water damage. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the motor assembly of Yamaoka to comprise the water-draining motor base assembly of Fuji in order to provide further sealing means to improve liquid deflection capabilities of the device while still allowing air to flow through the air outlet.
Regarding claim 4, Yamaoka/Fuji teaches the lawn mower according to claim 1. Fuji further teaches wherein a groove (36) is recessed in the bottom of the motor base, the groove is located below the motor (as seen in Fig. 1), and an opening is provided at an end of the groove near the air outlet (Para. [0034] teaches that a water-draining hole (39) is provided at the end of each water draining groove (36)).
Regarding independent claim 11, Yamaoka teaches a power head (40) comprising: a motor assembly (Fig. 11); and a housing assembly (Figs. 7-8) covering the motor assembly; the motor assembly comprising a motor base (434) and a motor (41) fixed on the motor base. Yamaoka does not explicitly detail the structure of the motor base. Fuji teaches a motor assembly that includes a water draining portion for protecting the motor components during washing of the device, while also effectively reducing leakage of cooling air through the water draining portion. Fuji at Fig. 1 teaches a motor base (19), the bottom of the motor base being sealed and the side of the motor base being provided with an air outlet (formed by guide ribs 41a-41c) and a waterproof rib (37) protruding from the air outlet for partial shielding (Para. [0038]), an installation bottom surface of the housing assembly corresponding to the air outlet at least partially overlapping the waterproof rib in an up and down direction (Fig. 1 shows the installation bottom surface (40a) of housing assembly (1) and waterproof rib partially overlapping in up and down direction). Yamaoka at Para. [0064] recognizes the importance of designing a mower housing that protects the internal motor components from water damage. It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to upgrade the motor assembly of Yamaoka to comprise the water-draining motor base assembly of Fuji in order to provide further sealing means to improve liquid deflection capabilities of the device while still allowing air to flow through the air outlet.
Regarding claim 13, Yamaoka/Fuji teaches the power head according to claim 11. Fuji further teaches wherein a groove (36) is recessed in the bottom of the motor base, the groove is located below the motor (as seen in Fig. 1), and an opening is provided at an end of the groove near the air outlet (Para. [0034] teaches that a water-draining hole (39) is provided at the end of each water draining groove (36)).


Claim(s) 7,14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yamaoka/Fuji as applied to claims 1 and 11 above, and further in view of Ito et al. (US 20200288635 A1).

Regarding claim 7, Yamaoka/Fuji teaches the lawn mower according to claim 1. Yamaoka further teaches wherein the housing assembly comprises a first casing (44) and a second casing (435) assembled with the motor base (as seen in Fig. 8), and the first casing and the second casing are assembled and fixed to each other (Para. [0037]). Yamaoka does not explicitly teach the first casing being provided with a protruding rib, and the second casing being correspondingly provided with a receiving groove, and the protruding ribs being received in the receiving groove. However, Ito at Fig. 4, Para. [0047] teaches a waterproof structure (56) for preventing entry of water into a battery storage portion (30) of a lawn mower (12). Ito at Para. [0048] teaches a protruding rib (64) formed on the outer periphery of a lid (44), and a receiving groove (formed by 62) on the inner periphery of the battery case (54). When the structure is assembled, the protruding rib and receiving groove overlap to create a waterproof seal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second casings of Yamaoka/Fuji, to comprise the protruding rib/receiving groove structure of Ito, in order to create a water-tight seal  that can prevent the entry of water into the battery storage portion even when the work machine is washed with the machine body turned over sideway (Ito at Para. [0006]).
Regarding claim 14, Yamaoka/Fuji teaches the power head according to claim 11. Yamaoka further teaches wherein the housing assembly comprises a first casing (44) and a second casing (435) assembled with the motor base (as seen in Fig. 8), and the first casing and the second casing are assembled and fixed to each other (Para. [0037]). Yamaoka does not explicitly teach the first casing being provided with a protruding rib, and the second casing being correspondingly provided with a receiving groove, and the protruding ribs being received in the receiving groove. However, Ito at Fig. 4, Para. [0047] teaches a waterproof structure (56) for preventing entry of water into a battery storage portion (30) of a lawn mower (12). Ito at Para. [0048] teaches a protruding rib (64) formed on the outer periphery of a lid (44), and a receiving groove (formed by 62) on the inner periphery of the battery case (54). When the structure is assembled, the protruding rib and receiving groove overlap to create a waterproof seal.  It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the first and second casings of Yamaoka/Fuji, to comprise the protruding rib/receiving groove structure of Ito, in order to create a water-tight seal  that can prevent the entry of water into the battery storage portion even when the work machine is washed with the machine body turned over sideway (Ito at Para. [0006]).

Allowable Subject Matter
Claims 2-3,5-6,8-10,12,15-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the above 112 rejections in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fox et al. (US 8227948 B1) discloses an electric motor with a sealed motor housing. Dwyer et al. (US 3641749 A) discloses a baffle for an electric mower. Gao et al. (US 20200267903 A1) discloses a water drainage system for an automatic mower. Hashimoto et al. (US 20180235146 A1) discloses a waterproof seal for a mower. Abe et al. (US 20120317950 A1) discloses an electric lawn mower. Vadillo et al. (US 20100109454 A1) discloses a liquid deflecting baffle for an electric motor.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIA C TRAN whose telephone number is (571)272-8758. The examiner can normally be reached M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Will, can be reached on (571) 272-6998. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit httos://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        

/JULIA C TRAN/Examiner, Art Unit 3671